Citation Nr: 9913375	
Decision Date: 05/17/99    Archive Date: 05/26/99

DOCKET NO.  97-02 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1986 to 
November 1992.  The veteran's military occupational specialty 
was system organizational maintenance technician for 4 years 
and 5 months.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, denying the benefit sought.  

The veteran requested a personal hearing before a member of 
the Board in his December 1996 substantive appeal.  The VA 
acknowledged his request in February 1997.  By a December 
1998 letter, the hearing date of January 26, 1999 was 
confirmed.  The veteran did not report for the hearing.  
Accordingly, the issue on appeal was certified to the Board.

The Board notes that effective March 1, 1999, the United 
States Court of Veterans Appeals changed its name to the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court").


REMAND

The veteran was a system organizational maintenance 
technician for 4 years and 5 months.  He contends that much 
of that time was spent working on his knees on steel decks 
aboard ship and that this has caused his current right knee 
disorder.  A July 1995 statement written by Dr. Wilson, 
Metropolitan Clinic, reflects that the veteran had been his 
client for five months and that he had been treating the 
veteran for recurrent problems with right knee pain, 
consistent with patellar bursitis.  Dr. Wilson opined that it 
was most likely a result of him having worked on his knees 
frequently while he was in the service and was occasionally 
exacerbated with other occupational demands.  

While the Board acknowledges the foregoing medical opinion, 
further clinical corroboration is necessary under the 
circumstances.  In this regard, the Board observes that the 
service medical records for the active duty period of October 
1986 to November 1992 reflect that the veteran's lower 
extremities were evaluated as normal on the enlistment and 
the separation examinations.  The medical and dental records 
are silent as to any complaints regarding the right knee.  
Service department records for the U. S. Naval Reserves dated 
between January 1993 to July 1994 are silent as to any 
injuries to the lower extremities.  An August 1993 annual 
certification of physical condition for the reserves reflects 
that the veteran was in a car accident on or about June 2, 
1993, and pulled a muscle in his back and had physical 
therapy for 2 weeks.  

In pertinent part, private medical records from the 
Metropolitan Clinic reflect complaints of right knee pain in 
February 1995, especially in the medial kneecap that was 
exacerbated recently when he bought a new exercise bicycle.  
The veteran denied any prior knee trauma.  The x-ray of the 
right knee revealed some loss of the medial joint space of 
the patella.  The joint space between the tibia and femur 
appeared to be intact.  The impression was right knee pain, 
most likely mild patellar osteoarthritis.  A June 1995 entry 
reflects right knee pain, cartilage wearing.  

The April 1996 VA examination of the joint reflects by 
history that while serving in the military as an aircraft 
technician, the veteran spent a lot to time working on his 
knees on steel decks aboard ship.  The veteran reported that 
he sustained a contusion of the right knee in a "dirt bike" 
accident while on active duty.  The radiographic impression 
of the right knee reflects that there may be some very mild 
degenerative joint disease present.  The examination of the 
right knee revealed no evidence of erythema; there was a 
slight synovial thickening, but there was no effusion.  The 
diagnosis was patellofemoral pain syndrome, right knee, with 
synovitis, and very early degenerative joint disease.  

Accordingly, in light of these relevant findings, and the 
fact that they raise a question as to the onset of the 
veteran's current right knee disorder, the Board believes 
that another VA examination, to include an opinion as to 
whether the veteran's current right knee disorder is related 
to his military occupational specialty or any incident in-
service, would be of assistance to the Board in rendering a 
determination in this case.  38 C.F.R. § 19.9 (1998).  

In view of the foregoing, the Board determines that 
additional development is warranted to ensure full compliance 
with the duty to assist requirement.  Accordingly, the case 
is REMANDED to the RO for the following actions:

1. The RO should obtain the names and 
addresses of all medical care 
providers who treated the veteran for 
a right knee disorder since November 
1992.  The RO is specifically directed 
to request a statement from Dr. 
Wilson, Metropolitan Clinic, regarding 
the bases on which his medical opinion 
was derived.  After securing the 
necessary release, the RO should 
obtain those medical records not 
currently of record and associate them 
with the claims folder.  

2. After having obtained the additional 
evidence requested, the veteran should 
be afforded an orthopedic VA 
examination, by a physician with an 
orthopedic background, to determine 
the nature, severity, and onset of any 
right knee disorder diagnosed.  All 
necessary studies deemed appropriate 
by the examiner should be performed.  
The examiner is requested to review 
the claims folder (to specifically 
include service department records, 
private medical records, the report of 
the 1996 VA examination of the joints, 
and any additional records secured 
pursuant to paragraph 1 noted above).  
The claims folder must be made 
available to the examiner prior to the 
evaluation for use in the study of 
this case.  Based on this review and 
the clinical findings contained in the 
VA examination report, the examiner is 
requested to offer an opinion as to 
the degree of probability, if any, 
that the currently diagnosed right 
knee disorder, had its onset in-
service.  Any and all opinions 
expressed must be supported by a 
complete rationale.  

3. Upon completion of the above, the RO 
should review the case and assure that 
all indicated actions are completed.  
The RO should again adjudicate the 
issue of service connection for a low 
back disorder.  If the determination 
remains adverse to the veteran, he and 
his representative should be furnished 
a supplemental statement of the case 
and given an opportunity to respond 
thereto. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


